Citation Nr: 0425329	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  03-00 957	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a program of vocational rehabilitation 
training pursuant to Chapter 31, Title 38, United States 
Code.  

(The issues of entitlement to service connection for 
bronchial asthma, disability manifested by dry eyes, skin 
cancer, hiatal hernia and gastric disability (claimed as 
stomach ulcer) and entitlement to an increased rating for 
left knee disability are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 eligibility determination by 
the Department of Veterans Affairs (VA) Vocational 
Rehabilitation and Counseling Division (VR&C) of the Regional 
Office (RO) in Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a decision dated in October 1996, a VA counseling 
psychologist notified the veteran that it had been determined 
that he did not have an employment handicap and that VA would 
be unable to provide him rehabilitation services.  The 
veteran disagreed with that decision, and a statement of the 
case was issued in June 1997.  On his VA Form 9, Appeal to 
Board of Veterans' Appeals, which was received in June 1997, 
the veteran indicated that he wanted a hearing before the 
Board at a local VA office.  In a letter attached to the VA 
Form 9, the veteran also stated that he wanted a hearing 
before RO personnel.  The record indicates that the veteran 
in effect withdrew his request for a local hearing by a 
letter received in July 1997.  There is no indication that he 
withdrew his request for a hearing before the Board at the 
local VA office.  

In March 2004, the veteran testified before the undersigned 
at a hearing held at the RO.  At that time, following a 
prehearing conference it was indicated that the issues for 
consideration at the hearing were service connection claims 
and an increased rating claim.  The veteran's claim of 
entitlement to VA vocational rehabilitation benefits was not 
mentioned at the hearing.  Review of the record shows that 
previously, in a January 2004 Statement of Accredited 
Representative in Appealed Case, the veteran's representative 
addressed the service connection and increased rating claims 
but did not mention the vocational rehabilitation claim.  It 
is apparent that neither the representative who prepared the 
January 2004 statement nor the representative who was with 
the veteran at the March 2004 hearing was aware that the 
veteran's claim of entitlement to vocational rehabilitation 
training is in appellate status.  In order to assure 
compliance with due process, it must be determined whether 
the veteran continues to desire a Board hearing on the matter 
of entitlement to vocational rehabilitation training.  

In addition to the foregoing, the Board notes that subsequent 
to the most recent consideration of the veteran's appeal 
related to entitlement to vocational rehabilitation training, 
the RO, in a February 1999 rating decision granted service 
connection for right foot metatarsalgia and assigned a 
10 percent rating from August 1996.  In addition, in its 
decision mentioned on the title page of this remand, the 
Board granted a separate 10 percent rating for degenerative 
changes of the left knee.  At the same time, the Board 
remanded claims of entitlement to service connection for 
bronchial asthma, disability manifested by dry eyes, skin 
cancer, hiatal hernia and gastric disability (claimed as 
stomach ulcer) to the Veterans Benefits Administration (VBA) 
for further development and readjudication.  The veteran's 
vocational rehabilitation folder does not reflect the current 
extent of the veteran's disabilities, including his service-
connected disabilities, seemingly relevant factors in any 
decision in this claim for chapter 31 benefits.  

Finally, although the RO sent the veteran a letter in July 
2003 in which it said it was working on his claim of 
entitlement to vocational rehabilitation and counseling 
service, neither in that letter nor in any other document or 
correspondence has there been compliance with VA's duty to 
notify the veteran of the evidence needed to substantiate his 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159 
(2003).  Further, the veteran has not been told which 
evidence VA will provide and which evidence he is to provide 
as required by 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, nor 
has he been told to submit any evidence in his possession 
that pertains to the claim as specified in 38 C.F.R. 
§ 3.159(b)(1).  Compliance with the requirements of 
38 U.S.C.A. § 5103a and 38 C.F.R. § 3.159 is mandatory and 
requires remand.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:  

1.  VBA must review the record and ensure 
that all notice and development actions 
required by 38 U.S.C.A. §§ 5103, 5103S 
(West 2002), 38 C.F.R. § 3.159 (2003) and 
applicable judicial precedent are fully 
complied with and satisfied.  In so doing 
VBA should specifically notify the 
veteran of the information and evidence 
currently needed to substantiate his 
claim of entitlement to a program of 
vocational rehabilitation and training 
pursuant to Chapter 31, Title 38, United 
States Code and inform him whether he or 
VA bears the burden of producing or 
obtaining that evidence or information 
and of the appropriate time limit within 
which to submit any evidence or 
information.  The notice should also 
include, but not be limited to, an 
explicit request to the veteran that he 
provide any evidence in his possession 
that pertains to his claim of entitlement 
to a program of vocational rehabilitation 
training.  See 38 C.F.R. § 3.159(b)(1) 
(2003).  

2.  VBA should clarify whether the 
veteran wants a hearing before the Board 
at the local VA office pertaining to his 
claim of entitlement to a program of VA 
vocational rehabilitation training 
pursuant to Chapter 31, Title 38, United 
States Code.  If the veteran wants such a 
hearing, he should be scheduled for a 
Travel Board hearing at the RO in 
Oakland, California.  

3.  If the veteran does not want a Travel 
Board hearing, VBA, with consideration of 
the veteran's service-connected 
disabilities and their severity, 
including the veteran's service-connected 
right foot metatarsalgia and left knee 
disability, and after any other 
development warranted by the state of the 
record, should readjudicate the claim for 
vocational rehabilitation training under 
the criteria specifically set forth at 
38 C.F.R. § 21.51, with special attention 
to 38 C.F.R. § 21.51(f)(2).  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, a 
supplemental statement of the case (SSOC) 
should be issued.  The SSOC must address 
all evidence added to the record since 
the June 1997 statement of the case was 
issued, and the SSOC should include a 
summary of all applicable law and 
regulations pertinent to the claim on 
appeal.  The veteran and his 
representative should be provided an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this claim.  The veteran need take no 
action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


